Appeal from a judgment in an article 78 proceeding directing a Marshal of the City of New York to execute a warrant of eviction and to place the personal property removed from a store on the sidewalk and to deliver the premises to the landlord, dismissed as academic, without costs or disbursements. It appears that on November 17, 1967, the tenant’s goods were sold upon execution of a money judgment and that the landlord has been in possession of the premises. The questions presented on this appeal are not of vital public importance, which are likely to recur with frequency, so as to impel departure from the general rule of not deciding moot or academic matters. Concur — Botein, P. J., Stevens, Capozzoli, Tilzer and McGivern, JJ.